                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHAKA FATTAH, JR.                         :       CIVIL ACTION
                                          :
      v.                                  :
                                          :
UNITED STATES OF AMERICA and              :
INTERNAL REVENUE SERVICE                  :       NO. 14-1092

                                      ORDER

      NOW, this 2nd day of January, 2020, upon consideration of the Motion for Relief

From Judgment Pursuant to Fed. R. Civ. P. 60(b) (Doc. No. 97), the response, and the

reply, it is ORDERED that the motion is DENIED.




                                              /s/ TIMOTHY J. SAVAGE J.
